Citation Nr: 0517520	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  04-04 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from May 1945 to December 
1945.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision that denied service 
connection for bilateral hearing loss, and for tinnitus.  The 
veteran filed a notice of disagreement (NOD) later that 
month, and the RO issued a statement of the case (SOC) in 
January 2004.  The veteran filed a substantive appeal in 
February 2004.  In April 2004, the RO issued a supplemental 
SOC (SSOC), reflecting the continued denial of each of the 
claims for service connection.

In September 2004, the veteran withdrew his prior request for 
a Board hearing, in writing.

For reasons expressed below, the matters on appeal are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The veteran contends that his bilateral hearing loss and 
tinnitus are the result of constant exposure to grenades and 
rifle fire during military service, and that service 
connection for each of these disabilities is warranted.

In various communications in the claims file, the veteran 
described an incident during basic training in August 1945 at 
Camp Blanding in Florida, where he fired a grenade from an M-
1 rifle at a stationary tank, and experienced ringing in his 
ears and hearing loss.  The Board points out that the 
National Personnel Records Center informed VA that none of 
the veteran's service medical records was available, and that 
they may have been destroyed in a fire at that facility.  
Service personnel records indicate that the veteran was 
assigned to an infantry unit (as reflected on his DD Form 
214), and his military occupational specialty (MOS) was as a 
Duty Soldier III.  The Board finds that the veteran is 
competent to testify as to the ringing in his ears either 
during or after service.  

The post-service medical records include September 2002 
diagnoses of sensorineural hearing loss and tinnitus, and 
suggest that the veteran may currently experience hearing 
loss disability (as defined by 38 C.F.R. § 3.385).  The 
veteran also indicated that he experienced ringing in his 
ears for 48 years following the in-service incident 
(described above), and then a physician removed approximately 
nine inches of wax from the veteran's left ear, and the 
ringing stopped.  It is unclear whether the veteran currently 
experiences ringing his right ear.

Under these circumstances, the Board finds that the medical 
evidence is insufficient to decide the claims on appeal.  
Hence, the RO should arrange for the veteran to undergo a VA 
ear, nose, and throat examination to definitively establish 
(1) whether the veteran, in fact, meets the criteria for 
hearing loss disability under 38 C.F.R. § 3.385, and whether 
the veteran currently has tinnitus of either ear; and (2) 
with regard to each such disability, whether there is a 
medical relationship between such current disability and 
service, to include the veteran's in-service noise exposure 
to grenades and rifle fire.  The Board notes that the 
evidence of record does not clearly resolve these questions.  
See 38 U.S.C.A. § 5103A..

The veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of the claims.  See 38 C.F.R. § 3.655 (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination(s), the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claims on appeal, notifying him that he has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002).  But see Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO's letter should also invite the veteran to 
submit all pertinent evidence in his possession.  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).
VCAA.  However, identification of specific actions requested 
on remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran a 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional pertinent evidence 
not currently of record.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).      

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records are 
associated with the veteran's claims 
file, the RO should arrange for the 
veteran to undergo a VA ear, nose and 
throat examination.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include audiometric 
testing) should be accomplished, and all 
clinical findings should be reported in 
detail. 

The examiner should specifically indicate 
whether the veteran currently has hearing 
loss in either or both ears(s) to an 
extent recognized as a disability for VA 
purposes (i.e., an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz of 26 decibels 
or greater; or speech recognition scores 
using the Maryland CNC Test of less than 
94 percent).  The examiner should also 
indicate whether the veteran currently 
suffers from tinnitus of either or both 
ear(s).

With respect to each diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that any such 
disability is the result of injury or 
disease incurred in or aggravated by the 
veteran's service, to include claimed 
noise exposure to grenades and rifle 
fire, as reported by the veteran.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal for service connection for hearing 
loss and for tinnitus, in light of all 
pertinent evidence and legal authority.  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate SSOC to 
include clear reasons and bases for all 
determinations and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


